Title: 22 August., 22 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       22 August. On this date the Board presented a report that was tabled, with no indication given of its content (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:696). This was probably the report on the petition of Preudhome La Jeunesse that had been referred to the Board of War on 21 Aug. (same, p. 692). This report, dated by the Board 21 Aug. but not recorded under that date in the JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., is extant and in the hand of Richard Peters. Bearing the notation “Agreed to report to Congress” and docketed “Order’d to Lie,” the report recommended that La Jeunesse be given a commission as captain and attached to Col. James Livingston’s regiment at Ticonderoga (PCC, No. 147, I).
      